Title: To Thomas Jefferson from Charles Willson Peale, 1 February 1826
From: Peale, Charles Willson
To: Jefferson, Thomas

Dear Sir    February 1st 1826.Finding that the gallows would not shut down on the Ink holders I therefore cut some of it away, and a jointed piece which I suppose you had made to rest the pens on, was liable to fall and cause a derangement of machinery, to prevent such an accident I have put a piece of spring to keep it up untill wanted—a very little work put the parralels in order, and the supporting springs shortened, or rather others put in their place, has I hope made the Polygraph as correct as such small machines can be made.almost my whole time has been employed in writing of late and I find that Gold pens require to be dressed occasionally, and some practice to do it properly. The burnisher and a strap with rotten stone or floor of Emery, to take off all roughness.I have sold my farm for 2 or 3 thousand dollars less then some ago I asked for it. But finding since I left it that it was depreciating, and I was lossing at least 400$ pr year, without a prospect of much increase in the value of land, and having purchashed a house in the City to live in, with room to keep my duplicates and articles that I cannot find room for in the Museum, the surplus of money from the farm will go nearly to pay all my debts—which I cannot find myself perfectly happy untill that is accomplished—and it is an important part of my plan to obtain health and long life, to have no care on my mind, and to content myself without some things being done which many persons may think necessary, yet can very well be dispenced with, if well weighed.When I look back and see what emmince espences I have paid, and how much time I have spent about triffles, I am astonished. Wisdom comes late, what is past, if done with a good intention is some consolation—If my young sons will do all that is necessary to support the Museums improvements and take the charge off my shoulders, then I may indulge myself with a visit to see you important labours to promote education which be assured will be a great pleasur toyour friendC W Peale